



Ply Gem Industries, Inc. 
600 West Major Street
Kearney, Missouri 64060
 
September 25, 2006


Shawn K. Poe
8615 N. Donnelly Ave.
Kansas City, MO 64157


Re: Special 2006 Cash Bonus Award


Dear Mr. Poe:
Ply Gem Industries, Inc. (the “Company”) has decided to provide you with a
special cash bonus award in respect of fiscal 2006 that will both reward your
historical service to the Company and its subsidiaries and provide you with an
incentive for continued service. This letter agreement sets forth the terms and
conditions of the payment by the Company to you of this special bonus.
 
Bonus Award
 
On January 31, 2007, the Company shall pay you a one-time, lump-sum cash bonus
equal to $27,000 (the “Bonus”), subject to your continued employment with the
Company through that date; however, the requirement of being employed on
January 31, 2007 shall be waived if, before such date, you either die in service
or your employment is terminated without “Cause” (as defined in the Ply Gem
Prime Holdings, Inc. Amended and Restated Phantom Stock Plan), in either of
which cases you shall be entitled to receive the Bonus as soon as reasonably
practicable following the date of such death or termination.
 
General
 
Nothing in this letter agreement shall limit your right to participate in or
receive compensation, including any bonuses or equity-based compensation awards,
under any compensation or other employee benefit plan, program, policy or
arrangement of the Company or its parents or subsidiaries, including any annual
or quarterly bonuses in respect of 2006.
 
The terms of this letter agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
This letter agreement may be executed in counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same agreement.
 
This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflicts of laws principles
which could cause the laws of another jurisdiction to apply.
 
The Company may withhold from the Bonus such federal, state and local income and
employment taxes as may be required to be withheld pursuant to any applicable
law or regulation.
 
This letter agreement contains the sole and entire agreement between the parties
with respect to the subject matter hereof. The parties acknowledge that any
statements or representations that may have been made heretofore regarding the
terms and matters dealt with in this letter agreement are void and have no
effect and that neither party has relied thereon.
 
Your rights to the Bonus may not be assigned, transferred, pledged or otherwise
alienated, other than by will or the laws of descent and distribution.
 
Nothing in this letter agreement shall be deemed to entitle you to continued
employment with the Company.
 
Any dispute in connection with, arising out of or asserting breach of this
letter agreement shall be exclusively resolved by binding arbitration. Such
dispute shall be submitted to arbitration in New York, before a panel of three
neutral arbitrators in accordance with the Commercial Rules of the American
Arbitration Association then in effect, and the determination of the arbitrators
resulting from any such submission shall be final and binding upon the parties
hereto. Judgment upon any arbitration award may be entered in any court of
competent jurisdiction.
 
Kindly sign this letter agreement in the space indicated below at which time
this letter agreement shall become a binding agreement between you and the
Company, enforceable in accordance with its terms.
 
Ply Gem Industries, Inc.
 


 
By: ___________________________
Name: Lee D. Meyer
Title: Chief Executive Officer and President
 
Accepted and Agreed to:




By: __________________________
Shawn K. Poe